^/¥-/5
                                ELECTRONIC RECORD




COA # 14-13-00920-CR                                 OFFENSE: Misc.


STYLE: Ronnie Hoyt Royston v The State of Texas      COUNTY: Harris

                                                                        ,th
COA DISPOSITION: Affirmed                            TRIAL COURT: 178UI District Court


DATE: June 18. 2015   Publish: No                     TC CASE #:1354573




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Ronnie Hoyt Royston vThe State of Texas

CCA#


         PRo *g
FOR DISCRETIONARY REVIEW IN CCA IS:
                                    Petition      CCA Disposition:
                                                  DATE:
                                                                              5IC-/5T
                                                  JUDGE:

DATE: /^, U, 2eV^                                 SIGNED:                      PC:

JUDGE:    Pc                                      PUBLISH:                     DNP:




                                                                                      MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                       JUDGE:


                                                                               ELECTRONIC RECORD